General Information
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction
This application discloses the following embodiments: 
	Embodiment 1: View 1 
	Embodiment 2: View 2 
	Embodiment 3: View 3 
 
The above embodiments divide into the following patentably distinct groups of designs:
	Group I: Embodiments 1 and 3
	Group II: Embodiment 2 

Groups I and II involve a difference in appearance.  Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  The overall appearance of the two groups of labels differs due to the addition of the four lines of text at the right side of the circular image in Group II.  This difference creates patentably distinct designs. 
 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.

Restriction is required under 35 U.S.C. § 121 to one of the patentably distinct groups of designs.

A reply to this requirement must include an election of a single group for prosecution on the merits even if this requirement is traversed. 37 CFR § 1.143.  Any reply that does not include an election of a single group will be held nonresponsive.  Applicant is also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to the nonelected groups.  Renumbering of the drawing figures in any elected Group is neither required nor permitted.  For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected Group should not be changed.

Should applicant traverse this requirement on the grounds that the groups are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups.  See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965).  No argument asserting patentabil-ity based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
 
Applicant has not been contacted in view of the following action on the merits for each patentably distinct group. 

Reproductions
The nonelected embodiment should be deleted from the reproductions. 

Specification
The specification is objected to as follows:
The description(s) of the nonelected embodiment should be deleted from the specification.

The paragraph [The claimed label variants … continued towards each other.] in the description of the reproductions is extraneous information describing what is shown in the reproductions, which adds no new information to the understanding of the claimed design.  Any description of the design in the specification other than a brief description of the drawing is generally not necessary, since as a general rule, the illustration in the drawing views is its own best description.  See In re Freeman, 23 App. D.C. 226 (App. D.C. 1904). 

The above paragraph should be deleted in its entirety.  See Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) ll.
	
Claim Rejection - 35 USC § 171
The claim in both Groups I and II is rejected under 35 U.S.C. 171 as directed to nonstatutory subject matter because the design is not shown embodied in or applied to an article.
	
The language "new, original and ornamental design for an article of manufacture" set forth in 35 USC 171 has been interpreted by case law to include at least three kinds of designs:  
(1) an design for an ornament, impression, print, or picture applied to an article of manufacture (surface ornamentation), 
(2) a design for the shape or configuration embodied in an article of manufacture, and 
(3) a combination of the first two categories.  In re Schnell, 46 F.2d 203, 8 USPQ 19 (CCPA 1931); Ex parte Donaldson, 26 USPQ2d 1250 (Bd. Pat. App. & Int. 1992).  

Applicant has not shown the claimed design embodied in an article of manufacture and is attempting to
make claim to a graphic symbol or logo which can be applied to many different articles; however, graphic
symbols and logos are not articles of manufacture.  Design is inseparable from the article to which it is
applied and cannot exist alone merely as a scheme of surface ornamentation. See MPEP 1502.

Although Applicant describes a label any attempt to amend the reproductions to include an article of manufacture would introduce new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.

The claim is further rejected under 35 U.S.C. 171 as directed to nonstatutory subject matter because the claim includes multiple articles and multiple claims. Design patent applications include only a single claim for a single article of manufacture.  The requirements for utility claims specified in 37 CFR 1.75 do not apply to design claims.  The form and content of a design claim is set forth in 37 CFR 1.153. The claim shall be in formal terms to the ornamental design for the article (specifying name) as shown or as shown and described.  More than one claim is neither required nor permitted.

This portion of the rejection may be overcome by replacing the plural [labels] with -- label -- in the first claim and by deleing the second claim [Application for overall protection for industrial design(s) as shown and described.] 

Claim Rejection - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a), as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim fails to comply with the description requirement specifically because the claim is directed to a label; however, the reproductions do not describe a label.  The graphic symbol or logo that is shown is not embodied in the article and is therefore nonenabling because the exact appearance of the design cannot be determined art without resorting to conjecture.  There is no understanding of how the article will look when the design applied to it.  

Although an article, “Label” is named in the title, it is apparent the disclosure does not make it clear without further explanation or illustration just how the article will look with the design applied to it. See In re Schnell, 8 USPQ 19 (CCPA 1931) and Ex parte Cady, 1916 C. D. 62, 232 O. G. 621.  It should be "clear without further explanation or illustration just how the article will look with the design applied to it." Id.  

Due to lack of an enabling drawing disclosure, applicant is advised that the claim may be may not be possible to fully and clearly describe the shape and appearance of the design without introducing new matter. See 35 USC §132 and 37 CFR §1.121.

Conclusion
The claim is Restricted under 35 U.S.C. § 121 to one of the patentably distinct groups of designs.

The claim stands rejected under 35 USC §§ 171 and 112(a).

The references not relied upon are cited as cumulative prior art.

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY ANN CALABRESE whose telephone number is (571)272-8704.  The examiner can normally be reached Monday through Thursday from 7:00am to 5:30pm, Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shannon Morgan, can be reached at (571) 272-7979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at mary.calabrese@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence 
When responding to official correspondence issued by the USPTO, including a notification of refusal,  please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

See https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Note that correspondence received will appear in Public PAIR, which may be viewed by the applicant at:
https://portal.uspto.gov/pair/PublicPair


/MARY ANN CALABRESE/Primary Examiner, Art Unit 2913                                                                                                                                                                                                        09/07/2022